Citation Nr: 0333278	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  95-01 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the right knee with narrowing joint space.  

2.  Entitlement to an increased rating for degenerative 
changes of the left knee with narrowing joint space. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



REMAND

On April 24, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  





Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Forward the claims file to the 
examiner who conducted the April 2002 VA 
examination (Ralph Blasier, M.D., at the 
Detroit, Michigan VA Medical Center).  
That examiner should review the 
examination and provide a supplemental 
opinion addressing whether it is 
medically possible to distinguish 
symptoms attributable to each service-
connected knee disability from those 
symptoms attributable to any nonservice-
connected disability affecting either 
knee (to include medial meniscus injury).  
However, if it is not medically possible 
to distinguish the symptoms attributable 
to service-connected knee disability from 
nonservice-connected knee disability, the 
examiner must clearly so state.

2.  If Dr. Blasier is unavailable, or is 
not able to render the requested opinion 
without examining the veteran, arrange 
for the veteran to undergo a VA 
orthopedic examination at the appropriate 
VA medical facility.  The entire claims 
file must be made available to and 
reviewed by the physician designated to 
examine the veteran and the examination 
report should include discussion of the 
veteran's document medical history and 
assertions.  All indicated tests and 
studies (to include range of motion 
studies, reported in degrees) should be 
accomplished, and all clinical findings 
should be set forth in detail and 
clinically correlated to a specific 
diagnosis.  

The examiner should indicate whether it 
is medically possible to  distinguish 
symptoms attributable to each service-
connected knee disability from those 
symptoms attributable to any nonservice-
connected disability affecting either 
knee (to include medial meniscus injury).  
However, if it is not medically possible 
to distinguish the symptoms attributable 
to service-connected knee disability from 
nonservice-connected knee disability, the 
examiner must so state.

As regards range of motion testing, the 
examiner should specifically indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigabilty, and/or 
incoordination associated with each knee.  
The examiner should indicate whether the 
veteran's reported complaints are 
consistent with objective evidence of 
disability.  If there is credible 
evidence of pain on motion, the examiner 
should indicate the point at which pain 
begins.  In addition, based upon 
consideration of the veteran's pertinent 
medical history and credible assertions, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
likely additional functional loss due to 
pain and/or any of the other symptoms 
noted above (to include weakness) during 
flare-ups and with repeated use of the 
knee; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  The examiner should also 
prove an assessment of the overall extent 
of impairment in each knee that is 
attributable to service-connected 
disability.  

The examiner must set forth all relevant 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, in a printed 
(typewritten) report. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





